Case 2:21-cv-14090-AMC Document 37 Entered on FLSD Docket 03/19/2021 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                  FORT PIERCE DIVISION

  CENTURION SYSTEMS, LLC, as Trustee of the
  2381 Bridgewood Trail Land Trust,

         Plaintiff,
                                                                     Case No. 2:21-cv-14090
  v.

  BANK OF NEW YORK MELLON f/k/a
  THE BANK OF NEW YORK, as Trustee for the
  Certificate holder of CWALT, Inc. Alternative Loan
  Trust 2007-10CB, Mortgage Pass-Through
  Certificates, Series 2007-10CB,

        Defendant.
  _____________________________________________/

                         NOTICE OF SUPPLEMENTAL AUTHORITY

         Plaintiff, CENTURION SYSTEMS, LLC, as Trustee of the 2381 Bridgewood Trail Land

  Trust, by and through their undersigned counsel, hereby gives notice of the following authority:

            •    Lofgren v. The Bank of New York Mellon, Case No. 21-cv-60374 (S.D. Fla. March
                 19, 2021) (granting motion for remand)

            •    Ginsberg-Klemmt v. Deutsche Bank Nat’l Trust Co., Case No. 21-cv-10010 (S.D.
                 Fla. March 1, 2021) (granting motion for remand)


                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished
  via CM-ECF to Eric Levine, Esquire on this 19th day of March, 2021.
                                     /s/ Lee Segal, Esquire
                                     Lee Segal, Esquire (FBN 37837)
                                     Segal & Schuh Law Group, P.L.
                                     18167 U.S. Highway 19 North, Suite 100
                                     Clearwater, Florida 33764
                                     Tel: (727) 824-5775 Fax: (877) 636-7408
                                     lee@Segalschuh.com (Attorney)
                                     marie@segalschuh.com (Florida Registered Paralegal)
